COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER TO HARRIS COUNTY DISTRICT CLERK
                                TO PREPARE, CERTIFY, AND FILE
                               SUPPLEMENTAL CLERK’S RECORD


Appellate case name:          Don R. Johnson & Freddie L. Oliver, Appellants v. Texas Serenity
                              Academy, Appellee
Appellate case number:        01-14-00438-CV
Trial court case number:      2010-78587

        Our complete review of the above-referenced appeal requires a supplemental clerk’s
record including the following documents:


Doc. Nos. 60266209 through 60266221:         Exhibits 41 through 50 for TSA Motion for
                                             Summary Judgment (filed April 2, 2014)


      This supplemental clerk’s record is due to be filed in the First Court of Appeals no later
than March 2, 2015.


Judge's signature: /s/ Jane Bland
                    Justice Jane Bland, Acting Individually




Date: February 3, 2015